Citation Nr: 1626356	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  10-14 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine with radiculopathy (lumbar spine disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to February 1987 and from May 1993 to November 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The matter has since been transferred to the RO in Nashville, Tennessee.  

The Board notes that in his April 2010 VA Form 9, the Veteran expressed his desire for a Board hearing.  A Board hearing was scheduled to take place in October 2014; however, as the Veteran failed to appear for the scheduled hearing and did not request that the hearing be rescheduled, the Board considers the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

Notably, the Board previously denied the Veteran's claim in January 2015, and the Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court vacated the Board's January 2015 decision on the ground that it provided an inadequate statement of reasons or bases for finding that the Veteran failed to submit new and material evidence sufficient to reopen his claim, and it remanded the case to the Board for further appellate review.  


FINDINGS OF FACT

1.  In an unappealed January 2001 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine with limitation of motion, because the evidence failed to demonstrate a chronic cervical spine condition in service or to show that the Veteran's current cervical spine condition was related to his service-connected lumbar spine disability.  

2.  The additional evidence associated with the claims folder following the January 2001 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine with radiculopathy, nor does it raise a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The January 2001 rating decision denying service connection for a cervical spine disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine with limitation of motion, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302, 20.1103 (2015).  

2.  The additional evidence received since the January 2001 rating decision is not new and material, and the claim of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine with radiculopathy, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

	Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO provided pre-adjudication VCAA notice, by letter, in April 2009.  The Board finds that VA has therefore fulfilled its duty to notify the Veteran.  

	Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service medical treatment records, and lay statements have been associated with the record.  

Under VA's duty to assist, it must attempt to obtain relevant VA treatment records, in addition to relevant private treatment records, that are adequately identified.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(3).  Service treatment records and post-service VA treatment records have been associated with the Veteran's claims file.  The Board notes that in his September 2009 notice of disagreement, the Veteran stated that he "[would] be submitting new and material evidence from [his] doctor that will link [his] cervical spine disability to [his] lower back disability."  Additionally, in his April 2010 Form 9, he stated that "medical evidence will support that a nexus exists between the onset of [his] disabilities and [his] current diagnosis."  However, the Veteran has failed to submit additional evidence or to adequately identify any outstanding treatment records in support of his claim, and there is otherwise no indication that there are any pertinent treatment records from VA or private physicians that remain outstanding.  The Board observes that in the February 2016 Memorandum Decision, the Court "strongly encourage[d] the appellant to actually submit the medical evidence he has referenced."  Again, he has not done so.  Accordingly, without identification by the Veteran of the location of any such records, VA has no further duty to assist the Veteran in obtaining pertinent medical treatment records.  

In general, VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  However, in claims to reopen a finally adjudicated claim, VA is only required to provide a medical examination or obtain a medical opinion if new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii); see also Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (2003) ("[W]ithout the introduction of new and material evidence, VA is not required to provide a medical examination or opinion" in claims to reopen a previously adjudicated claim).  The Board observes that in May 2013, the RO deferred issuing a rating decision for the Veteran to be afforded a cervical spine examination; however, as the Court explained in its February 2016 memorandum decision, the examination was cancelled after the Veteran moved to a different state.  Notwithstanding the fact that the RO previously requested a VA examination, VA is not required to provide a medical examination or obtain a medical opinion prior to adjudicating the instant claim because the Veteran has not introduced new and material evidence sufficient to reopen his previously-denied claim.  

As the record does not indicate that there is additional relevant evidence to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  

II.  Claim to Reopen

In general, a claim that has been denied by the RO in a final, unappealed decision may not thereafter be reopened or allowed.  See 38 U.S.C.A. § 7105(c).  An exception to this rule is set forth in 38 U.S.C.A. § 5108, which pertains to reopening disallowed claims.  

To reopen a claim that has been denied by a final decision, a claimant must present new and material evidence in support of the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New evidence" means existing evidence that was not previously submitted to VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  

There is generally a low threshold for determining that a claimant has presented new and material evidence.  See id.; see also Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For instance, the phrase "raise a reasonable possibility of substantiating the claim" is to be viewed as "enabling rather than precluding reopening."  See Shade, 24 Vet. App. at 121.  

For purposes of reopening a claim, the credibility of newly presented evidence is generally presumed, unless the evidence is inherently incredible or beyond the competence of the witness presenting the evidence.  See, e.g., Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Finally, even when the RO reopens a claim, the Board must still address the question of whether there is sufficient evidence to reopen the claim, as a threshold consideration in any case concerning a previously-denied claim is whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. § 5108; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2003) (noting that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened).  

Historically, in a final rating decision dated in January 2001, the RO denied entitlement to service connection for a cervical spine disability, finding that there was no evidence of a chronic neck condition in service and that there was no medical evidence linking the Veteran's cervical spine condition to his active service, including his service-connected lumbar spine disability.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In April 2009, the Veteran filed a claim to reopen his claim of entitlement to service connection for a cervical spine disability.  The RO denied the Veteran's request to reopen his claim in August 2009.  In a June 2014 Supplemental Statement of the Case, the RO reopened the Veteran's claim but denied entitlement to service connection.  

At the time of the final rating decision in January 2001, whereby the RO denied entitlement to service connection for a cervical spine disability, the evidence consisted of service treatment records; VA treatment records dated from February 2000 to May 2000; and a VA examination report dated in November 2000.  In his original claim for service connection dated in April 2000, the Veteran, in pertinent part, asserted that his cervical spine condition was secondary to his service-connected lumbar spine disability.  As set forth in the January 2001 rating decision, service treatment records showed that the Veteran complained of neck pain twice in 1994, and there was a diagnosis of neck strain in October 1994.  The Veteran's service treatment records were otherwise silent for treatment pertaining to, or a diagnosis of, a cervical spine condition.  Additionally, in a July 1995 medical evaluation board examination report pertaining to the Veteran's low back, there was no mention of any cervical spine-related symptoms.  VA treatment records dated from February 2000 to May 2000 showed that the Veteran was diagnosed with left cervical radiculopathy in February 2000 and had cervical disc fusion surgery in April 2000.  At the November 2000 VA examination pertaining to the Veteran's spine, the Veteran did not complain of cervical spine-related symptoms.  

The evidence presented or associated with the claims file since the January 2001 final rating decision includes the Veteran's statements, as set forth in his April 2009 claim, September 2009 notice of disagreement, and April 2010 VA Form 9; service treatment records that were not previously of record, dated between October 1986 and October 1995; VA treatment records dated from April 2000 to May 2014; and a VA examination report dated in June 2009.  

The Board concludes that the additional evidence received since the January 2001 rating decision is not new and material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim and does not raise a reasonable possibility of substantiating the Veteran's claim when considered by itself or in conjunction with the evidence that was previously of record.  

The Board has considered the service and post-service treatment records that have been associated with the Veteran's claims file since the January 2001 final rating decision.  Service treatment records associated with the Veteran's claims file after the January 2001 final rating decision include his October 1986 reports of medical history and examination, a May 1994 memorandum to the Physical Evaluation Board, an April 1995 physical profile, and a May 1994 treatment record, some of which were not previously associated with the Veteran's claims file.  However, as none of these newly-associated service treatment records contain any notations of cervical spine-related symptoms or treatment, they are neither pertinent nor material to the Veteran's claim.  Additionally, although the VA treatment records associated with the Veteran's claims file since the January 2001 final rating decision indicate that the Veteran has complained of neck pain following his April 2000 cervical fusion surgery, they provide no evidence suggesting that the Veteran's current cervical spine condition is caused by, or related to, his active duty service, including his service-connected lumbar spine disability.  Finally, while a June 2009 VA examination report has been associated with the Veteran's claim file, it is not pertinent to the Veteran's claim because the scope of the examination report is limited to the Veteran's lumbar spine disability; there is no mention of any cervical spine symptoms.  Thus, the newly-associated VA treatment records, even when considered in relation to previous evidence of record, do not relate to an unestablished fact or element necessary to substantiate the Veteran's claim of entitlement to service connection for a cervical spine disability.  As these medical records do not raise a reasonable possibility of substantiating the Veteran's claim, they are not new and material and do not warrant reopening the January 2001 final rating decision.  

With respect to the Veteran's statements, in his April 2009 claim, the Veteran stated that he was seeking to establish service connection for his cervical spine, as secondary to his service-connected lumbar spine disability.  In his September 2009 notice of disagreement, the Veteran stated that he "will be submitting new and material evidence from [his] doctor that will link [his] cervical spine disability to [his] lower back disability."  In the April 2010 Form 9, the Veteran stated that this cervical spine condition was secondary to his service-connected lumbar spine disability and that "medical evidence will support that a nexus exists between the onset of the disabilities and [his] current diagnosis."  The Board observes that aside from his lay statements, the Veteran has not submitted evidence in support of his claim, nor has he adequately identified any specific evidence that VA could assist in obtaining.  

Although the Veteran stated that he would submit new and material evidence linking his cervical spine condition to his lumbar spine disability and that medical evidence from his doctor "will support" the required nexus element to establish service connection, his statements do not constitute new and material evidence and are not sufficient to reopen his claim.  

The Board acknowledges that in certain circumstances, lay evidence may warrant reopening a claim that was previously denied.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  For instance, a lay person's report of a contemporaneous medical diagnosis or of symptoms that later support a diagnosis by a medical professional may be competent to establish a diagnosis under certain circumstances.  See id. ("Whether lay evidence is competent and sufficient in a particular case is to be determined by the Board[.]").  However, the Board finds that the Veteran's lay statements following the January 2001 rating decision are either repetitive of statements that he previously made or are simply an expression of his intent to seek a medical opinion in support of his claim.  The statements that suggest a causal relationship between the Veteran's service-connected lumbar spine disability and his cervical spine condition are repetitive because the Veteran has contended, since the filing of his initial claim for service connection in April 2000, that his cervical spine condition was caused by, or otherwise etiologically related to, his service-connected lumbar spine disability.  The RO considered the Veteran's contention when it denied his claim in January 2001, finding that there was no medical evidence linking the Veteran's cervical spine condition with his service-connected lumbar spine disability.  

With respect to the Veteran's statements that he would obtain medical evidence in support of his position or that medical evidence would establish the required nexus element, these statements, when considered individually and with other evidence of record, do not comprise an actual report of an etiology opinion made by a medical professional.  By stating that he "will submit new and material evidence" and that "new and material evidence will link" his cervical spine disability to his service-connected lumbar spine disability, the Veteran merely indicated that he intended to seek or to otherwise obtain such an opinion.  The Veteran's statements do not otherwise suggest that such an opinion exists, yet remains outstanding, particularly given that there is no indication that there are outstanding pertinent treatment records that have not yet been associated with his claims file.  Accordingly, the Veteran's statements, as set forth above, do not constitute new and material evidence.  Instead, the Veteran's statements, when considered on their own and in conjunction with previous evidence of record, are repetitive of previous contentions that the Veteran raised prior to the January 2001 rating decision or otherwise fail to raise a reasonable possibility of substantiating his claim.  

In summary, the evidence submitted since the January 2001 rating decision, when considered by itself or in conjunction with evidence that was previously of record, is not new and material.  Specifically, the additional evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim, namely, evidence of a chronic cervical spine condition in service or evidence indicating a nexus between the Veteran's cervical spine condition and service; nor does it raise a reasonable possibility of substantiating his claim.  As new and material evidence has not been received, the Veteran's claim of entitlement to service connection for a cervical spine disability, to include as secondary to his service-connected lumbar spine disability, is not reopened.  

The Board also notes that the Veteran's claim is not entitled to reconsideration pursuant to 38 C.F.R. § 3.156(c), which provides that if VA receives relevant, official service department records after deciding a claim, VA will reconsider the claim.  See 38 C.F.R. § 3.156(c)(i) (providing that relevant records include service records that are related to the claimed in-service event, injury, or disease).  Here, the Board acknowledges that in June 2014, service treatment records were obtained and associated with the Veteran's claim file.  Moreover, as discussed above, some of these service treatment records had not been associated with the Veteran's claims file when the January 2001 rating decision was rendered.  However, these records are not relevant to the Veteran's claim because they do not document complaints of, or treatment for, cervical spine symptoms.  Additionally, they do not suggest that a relationship exists between the Veteran's current cervical spine condition and his active service, including his service-connected lumbar spine disability.  As these records do not pertain to the Veteran's cervical spine condition, the Board will not reconsider the claim under 38 C.F.R. § 3.156(c).  
ORDER

New and material evidence not having been received, the claim of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine with radiculopathy, is not reopened.  





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


